Before
HALL, District Judge.
The only question was as to the sufficiency of the protests. There were five entries of goods. The first one embraced “rosewood and mahogany furniture, common wood furniture, rosewood furniture, and silk and worsted goods.” The protest annexed is “against paying” 40 per cent duty on rosewood furniture, as specified in his entry, believing it should pay 80 per cent, as cabinet furniture. Tbe other entries and protests are similar.
HELD BY THE COURT: That these protests related to a specific article embraced in the entries. “Rosewood furniture” is a well-known and specific tern, and tbe protests *1210cannot be extended beyond -what is properly and specifically embraced within them. Furniture of other woods, silk and worsted goods, and furniture of rosewood and common wood together, or rosewood and mahogany together, must be excluded from their operation.
Judgment for plaintiff, for the sum appearing to be due on these principles; the amount to be ascertained by adjustment at the customhouse, or as the parties may otherwise prefer.